      Case 2:21-cv-00529-KJD-VCF Document 5
                                          4 Filed 04/09/21
                                                  04/08/21 Page 1 of 2



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   FIDELITY NATIONAL TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                                   UNITED STATES DISTRICT COURT
16
                                             DISTRICT OF NEVADA
17
       BANK OF NEW YORK MELLON,                         Case No.: 2:21-CV-00529-KJD-VCF
18
                                Plaintiff,              STIPULATION AND ORDER TO
19                                                      EXTEND TIME TO RESPOND TO
                      vs.                               COMPLAINT (ECF No. 1)
20
       FIDELITY NATIONAL TITLE GROUP,                   FIRST REQUEST
21     INC. et al.,
22                              Defendants.
23

24
            COMES NOW defendant Fidelity National Title Insurance Company (“Fidelity”) and

25
     plaintiff The Bank of New York Mellon (“BONY”), by and through their respective attorneys of

26
     record, which hereby agree and stipulate as follows:

27          1.      On March 9, 2021 BONY filed its complaint in the Eighth Judicial District Court

28   for the State of Nevada;

                                               1
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
      Case 2:21-cv-00529-KJD-VCF Document 5
                                          4 Filed 04/09/21
                                                  04/08/21 Page 2 of 2



1           2.      On March 31, 2021, Fidelity removed the instant case to the United States District
2    Court for the State of Nevada (ECF No. 1);
3           3.      Fidelity’s response to BONY’s complaint is currently due on April 12, 2021;
4           4.      Counsel for Fidelity requests a 30-day extension, through and including
5    Wednesday, May 12, 2021 for Fidelity to file its respective response to BONY’s complaint to
6    afford Fidelity’s counsel additional time to review and respond to BONY’s complaint.
7           5.      Counsel for BONY does not oppose the requested extension;
8           6.      This is the first request for an extension made by counsel for Fidelity, which is
9    made in good faith and not for the purposes of delay.
10          7.      This stipulation is entered into without waiving any of Fidelity’s objections under
11   Fed. R. Civ. P. 12.
12          IT IS SO STIPULATED that Fidelity’s deadline to respond to the complaint is hereby
13   extended through and including Wednesday, May 12, 2021.
14   Dated: April 8, 2021                          SINCLAIR BRAUN LLP
15
                                                   By:     /s/-Kevin S. Sinclair
16                                                       KEVIN S. SINCLAIR
                                                         Attorneys for Defendants
17                                                       FIDELITY NATIONAL TITLE INSURANCE
                                                         COMPANY
18
     Dated: April 8, 2021                          WRIGHT FINLAY & ZAK, LLP
19

20                                                 By:    /s/-Darren T. Brenner
                                                         DARREN T. BRENNER
21
                                                         Attorneys for Plaintiff
                                                         THE BANK OF NEW YORK MELLON
22

23   IT IS SO ORDERED.
                                  April
                       9th day of _____________,
24          Dated this _____                     2021.

25                                                 __________________________________________
                                                   CAM FARENBACH
26                                                 UNITED STATES MAGISTRATE JUDGE
27

28

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
